Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 1/6/2021 in which claims 1, 7-20 were presented for examination.

Election/Restrictions
Applicant’s election without traverse of Figs. 1-9 in the reply filed on 10/12/2022 is acknowledged. Applicant withdrawn claims 16-17 from examination. However after further review claims 16-17 do read on Figs. 1-9 and therefore they will be examined. However, claim 14 was withdrawn by the examiner because it is claiming a detailed electronic components that are shown in Fig. 10. 
Just to clarify the examiner’s position, our art unit can examine helmets that happen to have electronic components, such as lights, switches, goggles…etc, but it is not to the best interest of the applicant to examine in our art unit an electronic circuit components that can be applied to a wide range of devices such as automobiles, garments, helmets, computers…etc.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 3 recites “first amor” change to –first armor--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lebel et al. (U.S. Pub. No. 2017/0150769 A1) in view of Pombo et al. (U.S. Pub. No. 2018/0180894 A1).

Regarding claim 1, Lebel et al. “Lebel” discloses a ballistic helmet (100) comprising: 
a first armor plate (112 right), the first armor plate (112 right) is configured and positioned (capable) to provide ballistic protection (to a degree for example slow down projectile); 
a second armor plate (112 left), the second armor plate is configured (capable) and positioned to provide ballistic protection (to a degree for example slow down a projectile); and 
an integrated electronic circuit (Fig. 8 identifier 804 also see para. 0046) configured (capable) to operate and power electronic devices conductively coupled thereto (because it includes a battery as explained in para. 0046). 
Lebel does not disclose that the first and second armor plates are attached by a hinge to the first and second sides of the ballistic helmet.
Pombo et al. “Pombo” teaches yet another helmet system shown in Figs. 12A-B comprising a helmet (See Fig. 12), first/right and second/left plates (258) wherein the first and second plates (258) are attached by a hinge (254) to the first/right and second/left sides of the helmet as shown in Fig. 12.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Lebel helmet with the first and second armor plates are attached by a hinge to the first and second sides of the ballistic helmet as taught by Pombo in order to enhance comfort to the wearer by enhancing ventilation to the ear and head of the wearer when the plates are pivoted away from the ear of the wearer when not in use.

Regarding claim 7, Lebel et al. “Lebel” discloses a ballistic helmet, wherein the integrated electronic circuit (804) comprises at least one battery pack that is secured to the ballistic helmet (See Fig. 8), each battery pack includes at least one power source therein, each power source is individually wired to the integrated electronic circuit (See Fig. 8 and para. 0046).

Regarding claim 15, Lebel et al. “Lebel” discloses a ballistic helmet, further comprising a first electronic earcup (104 right) that is mounted on an interior side of the first armor plate (See Fig. 1) and a second electronic earcup (104 left) that is mounted on an interior side of the second armor plate (See Fig. 1); 
wherein the first electronic earcup comprises a microphone (106) and a speaker (see para. 0018 which is on the right side) that are conductively connected to the integrated electronic circuit (because the speakers and earcups needs power), and the second electronic earcup comprises a microphone (106) and a speaker that are conductively connected to the integrated electronic circuit (see para. 0018 which is on the right side and because the speakers and earcups needs power).

Regarding claim 18, Lebel et al. “Lebel” discloses a ballistic helmet, further comprising at least one socket (802) configured (capable) to conductively connect an electronic device to the integrated electronic circuit (See para.0037).

Regarding claim 19, Lebel et al. “Lebel” discloses a ballistic helmet, further comprising at least one plug (306) configured (capable) to conductively connect an electronic device to the integrated electronic circuit (See para. 0037).

Regarding claim 20, Lebel et al. “Lebel” discloses a ballistic helmet, further comprising at least one interface (318) positioned on an exterior side of the ballistic helmet (See Fig. 6) that is configured (capable) to conductively connect an electronic device mounted thereon to the integrated electronic circuit (See para. 0035).

Allowable Subject Matter
Claims 8-13, 16-17 are allowed (claims 9-10, 13 and 17 are allowed because they depend on allowed claims..

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/           Primary Examiner, Art Unit 3732